Citation Nr: 0715348	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for e pes planus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for systolic murmur.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an increased evaluation for varicose veins 
of the right leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO increased the 
disability rating assigned to the service-connected varicose 
veins of the right leg from noncompensably to 10 percent 
disabling, effective September 30,, 2004.  

This appeal also stems from a September 2004 rating action, 
wherein the RO determined that new and material evidence had 
not been received to reopen previously denied claims for 
service connection for second degree pes planus and systolic 
murmur.  The RO also denied service connection for a low back 
disability.   
 
On VA Form 9, dated in January2005, the veteran checked a box 
indicating that he desired a hearing at the RO before a 
Veterans Law Judge, i.e., Travel Board hearing  Thereafter, 
he indicated that he no longer wanted such a hearing (see, VA 
Form 9, dated and signed by the veteran in April and July 
2005).  Thus, his hearing request is deemed withdrawn.  38 
C.F.R. §§ 20.703, 20.704 (2006).

In May 2007, the veteran's motion to advance his case on the 
Board's docket was granted pursuant to 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

The reopened claim for service connection for pes planus is 
remanded to the RO via the Appeals Management Center.



FINDINGS OF FACT

1.  In an April 1946 rating action, the RO denied service 
connection for second degree pes planus and systolic murmur.  
The veteran did not file a timely appeal to the April 1946 
rating action and it became final.

2.  Evidence added to the record since the April 1946 RO 
decision with regard to the pes planus claim relate to 
unestablished facts necessary to substantiate the underlying 
claim and has a reasonable possibility of substantiating the 
claim.

3.  Evidence added to the record since the April 1946 RO 
decision with regard to the systolic murmur claim does not 
relate to unestablished facts necessary to substantiate the 
underlying claim and has a reasonable possibility of 
substantiating the claim.

4.  There is no competent evidence linking a low back 
disability to a disease or injury in active service, 
including to a service-connected disability.

5.  The veteran has varicose veins of the right leg that 
measure 5 x 12 and 4x 7 centimeters; there is no evidence of 
any ulcers, tenderness, edemas, eczema, or stasis dermatitis.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's final December 1946 
rating decision denying service connection for pes planus is 
new and material; and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).

2.  The evidence submitted since the RO's final December 1946 
rating decision denying service connection for a systolic 
murmur is not new and material; and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1103.

2.  Service connection for low back disability, to include as 
secondary to a service connected disability, is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52747 (Sept. 
7, 2006) (to be codified at 38 C.F.R. § 3.310).

3.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the application to reopen the pes planus claim, further 
assistance is unnecessary to aid the veteran in 
substantiating that aspect of his claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

In letters, issued in October and November 2003, the RO 
provided VCAA notice of the evidence necessary to 
substantiate his claims for an increased evaluation for 
varicose veins of the right leg and service connection for a 
low back disability, respectively.  In letters, dated in June 
and July 2004, the veteran was provided VCAA notice of the 
evidence necessary to reopen his previously denied claims for 
service connection for second degree pes planus and systolic 
murmur, respectively and for an increased rating.  All of the 
letters advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain. The July 2004 letter told him to submit 
relevant evidence in his possession.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The July 2004 letter advised the veteran of the basis for the 
prior final denials and told him of the need to submit 
evidence on those facts.

While the veteran has not been provided notice with respect 
to effective dates, and a rating with regard to the service 
connection claims, there is no prejudiced in such omission, 
because the appeals are being denied and no effective date is 
being set.

Regarding the duty to assist, the Board notes all available 
service medical records, as well as post-service VA and 
private medical records pertinent to the claims, have been 
associated with the claims file.  

A VA medical examination was not provided to the veteran in 
conjunction with his previously denied claim for service 
connection for systolic murmur, or for the new claim for 
service connection for low back disability.  

An examination is not required with regard to a previously 
denied claim until new and material evidence received to 
reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2006).

With regard to the back claim, Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As discussed below there is no competent evidence relating 
the current back disability to service.  The veteran has not 
reported a continuity of symptomatology, but has contended 
that the back disability is related to pes planus.  He has 
not submitted any competent evidence relating the back 
disability to pes planus, and he is a lay person, and as such 
is not competent to provide an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board concludes that all reasonable 
efforts to assist the veteran in the development of the 
claims has been completed.


II.  Analysis

1.  New and Material Evidence Claims-Pes Planus and Systolic 
Murmur

The veteran contends that new and material evidence has been 
received to reopen his previously denied claims for service 
connection for pes planus and systolic murmur.  To that end, 
he maintains that he has submitted private medical opinions 
that support his argument that the rigors of basic and 
follow-up training (i.e., marching and climbing poles) 
aggravated bilateral pes planus and systolic heart murmur.  

By an April 1946 rating action, the RO denied service 
connection for secondary pes planus and systolic heart 
murmur.  In making their determination, the RO concluded that 
the veteran's pes planus and systolic heart murmur preexisted 
service and were not aggravated therein.

Evidence of record at the time of the RO's April 1946 rating 
action included enlistment examination reports, dated in 
December 1942 and August 1943, reflecting that the veteran 
had second and third degree pes planus and a functional 
systolic murmur of the third left ventricle, all of which 
were considered non-disqualifying.  An electrocardiogram, 
performed in August 1943, revealed normal and non-disabling 
tracing.  The veteran was found to have been physically 
qualified for limited service due to non-disqualifying third 
degree pes planus. 

Thus, as pes planus and systolic murmur were noted on 
enlistment examinations when the veteran was accepted into 
military service, the presumption of soundness was not for 
application.  38 U.S.C.A. § 1111 (2006).  Service connection 
is available for a pre-existing disability that was 
aggravated in service.  38 U.S.C.A. § 1153 (West 2002).  
Where a disability increased in severity during service, 
aggravation is presumed.  While aggravation will not be found 
where the disability underwent no increase in severity. 38 
C.F.R. § 3.306(b) (2006).

As the veteran did not appeal the April 1946 decision it 
became final.  38 U.S.C.A. § 7105(c) (formerly Veterans 
Regulation No. 2(a), pt. II, par. III; VA Reg 1008).  

The veteran could reopen his previously denied claims by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

"New evidence" means evidence not previously submitted to VA 
decisionmakers; "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; "new and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the April 1946 rating decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the veteran's claims for service 
connection for bilateral pes planus and systolic heart 
murmur.  Thus, the evidence to be reviewed for purposes of 
determining whether new and material evidence sufficient to 
reopen the aforementioned service connection claims has been 
received is the evidence that was associated with the record 
since April 1946.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed." Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In statement to the RO, dated in November 2003 and March 
2004, the veteran requested that his previously denied claims 
for service connection for pes planus and systolic murmur be 
reopened.

Since the issuance of the April 1946 rating action, evidence 
added to the record includes additional service medical 
records, reflecting that the veteran received treatment for 
symptomatic bilateral pes planus in April 1944.  In June 
1944, the veteran was found unfit for overseas duty due, in 
part, to his symptomatic bilateral second degree pes planus 
and eversion, and systolic murmur over the aortic area. 

In November 1944, the veteran was seen in the orthopedic 
clinic for symptomatic bilateral third degree pes planus.  
Thereafter, in July 1945, he was prescribed a new pair of 
combination longitudinal arch supports.  An August 1945 
treatment record reflects that the veteran had a history of 
precordial pain on exertion.  At that time, an examination of 
the heart revealed a regular rate and rhythm; there was no 
enlargement.  The veteran continued to complain of pain.  A 
March 1946 service separation examination report reflects 
that the veteran had second degree pes planus and a slowing 
metal systolic murmur, which was considered "NCA."  

Also added to the record after the April 1946 rating action 
were VA and private medical reports, dated from November 2003 
to July 2005, submitted by J. E. R., 
M. D. and G. H. D., D. P. M., reflecting that the veteran had 
continued to receive post-service treatment for his bilateral 
pes planus, which he attributed to his basic training during 
military service.  These reports also show that the veteran 
had developed posterior tibial tendonitis and plantar 
fascitis, along with degenerative disk disease, secondary to 
overuse during basic training and poor foot structure, 
respectively.  Regarding the veteran's heart, a December 2003 
private report contains an impression of recent history of 
diagnostic cardiac catheterization-documented, combined 
ischemic and hypertensive cardiomyopathy, etc., five months 
status-post completion multi-vessels percutaneous advanced 
coronary intervention (see, December2003 report, prepared by 
Pinehurst Medical Clinic, Inc.)  

The "newly" received service and private medical records 
referenced above show in-service treatment for the pre-
existing pes planus, and contain the veteran's reports of a 
permanent increase in the disability beginning in basic 
training.  This evidence pertains to the previously 
unestablished element of aggravation in service.  This 
evidence is therefore, new and material.  The claim for 
service connection for pes planus is reopened.

Murmur

The evidence added with regard to the murmur does not show 
any change in the pre-existing condition in service.  Hence, 
it does not relate to the previously unestablished element of 
the veteran's previously denied claim, namely whether his 
preexisting systolic murmur was aggravated during military 
service.  Thus, while "new," the evidence is not 
"material."

Duplicate copies of the veteran's December 1942 and August 
1943 enlistment examination reports were also added to the 
record after the RO's 1946 rating action.  These pieces of 
evidence are not "new" as they were previously considered by 
the RO in April 1946.

In view of the foregoing, the Board concludes that the 
veteran's claim for service connection for a systolic heart 
murmur cannot be reopened because no new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a).

2.  Service Connection Claim-Low Back Disability

The veteran asserts that his current low back disability is 
secondary to his bilateral pes planus.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id. 

Service connection may be granted for disability, which is 
proximately due to, or the result of, service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Aggravation of a 
nonservice-connected disability may also be compensated for a 
nonservice-connected condition if proximately due to, or the 
result of, service-connected disease or injury; under those 
circumstances, a claimant will be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  71 Fed. Reg. 52,747; see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

Service medical records are negative for any complaints or 
findings of a back disorder, and such a disability was not 
diagnosed until many years after service, namely November 
2003, when a private physician reported that the appellant 
had degenerative disc disease (see, November 2003 report, 
prepared by J. E. R., M. D.).  Degenerative disc disease is 
not among the listed chronic diseases.  Service connection 
would therefore not be warranted on the basis of the 
presumptions accorded such diseases.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2006).

Additionally, the evidence does not show that the veteran's 
current degenerative disc disease of the spine is related to 
service or to a service-connected disability as the veteran 
is not currently service-connected for any disorder, more 
specifically, bilateral pes planus.  Accordingly, entitlement 
to service connection on either a direct or secondary basis 
for degenerative disc disease of the spine is also not 
warranted.  See 38 C.F.R. §§ 3.303, 3.310(a) (2006).

A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

There is no such evidence in this case.  Even assuming for 
the sake of argument that pes planus is service connected, 
there is medical opinion relating a current back disability 
to pes planus.  Any contentions by the veteran that he has a 
current back disorder that is somehow related to his active 
service or to a service-connected disability is not 
competent. There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  Grottviet; Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Board concludes, therefore, that the evidence is against 
the grant of service connection for a back disability.  The 
claim is therefore, denied.  38 U.S.C.A. § 5107(b) (West 
2002).

3.  Increased Evaluation Claim-Varicose Veins Right Leg

Relevant Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.


Analysis

The varicose veins of the veteran's right leg have been 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.113, Diagnostic Code 7120 (2006).  

Under Diagnostic Code 7120, a noncompensable rating is 
assigned where there are asymptomatic palpable or visible 
varicose veins.  A 10 percent rating corresponds to varicose 
veins with intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent rating will be assigned where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating corresponds to when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration. The 
maximum available rating of a 100 percent rating is assigned 
when there is massive board-like edema with constant pain at 
rest.  Id.

A note following these diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  Id.

VA examination reports, dated in November 2003 and May 2005, 
reveal that the veteran had varicose veins of the right leg 
that measured 5 x 12 and 4 x 7 centimeters, without evidence 
of persistent edema, eczema, ulcers, or statis dermatitis.  
The VA examiners noted that the varicose veins decreased with 
elevation of the right leg.  

Therefore, the schedular criteria for an increased rating for 
service-connected varicose veins of the right leg have not 
been met, and the claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.


IV.  Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not been 
hospitalized for his service-connected varicose veins of the 
right leg. 

The medical evidence reflects that the veteran retired in 
1983, (see, May 2005 VA examination report), however, he did 
not indicate that it was a result of his service-connected 
varicose veins of the right leg.  Marked interference with 
employment has not been attributed to the aforementioned 
service-connected disability.  Referral for consideration of 
an extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321.


ORDER

The claim for service connection for pes planus is reopened. 

The claim for service connection for systolic murmur is not 
reopened. 

Service connection for low back disability is denied. 

An increased evaluation for varicose veins of the right leg 
is denied. 


REMAND

The veteran has reported an increase in disability from pes 
planus that began in service.  He is competent to make this 
report.  An examination is needed in order to obtain a 
competent opinion as to whether the pre-existing pes planus 
was aggravated in service.

Accordingly, the claim is REMANDED for the following:

Afford the veteran a VA orthopedic or 
podiatry examination to obtain an opinion 
as to whether it is at least as likely as 
not that the pre-existing pes planus was 
aggravated (underwent an increase in the 
underlying disability as opposed to an 
acute exacerbation) during service.  The 
examiner should review the claims folder 
and note such review.  The examiner 
should also provide a rationale for the 
opinion.

If the claim remains denied, issue a 
supplemental statement of the case, 
before returning the claim to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


